Citation Nr: 0939853	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include a seizure disorder and 
organic brain disorder, and if so, whether service connection 
is warranted.


WITNESSES AT HEARING ON APPEAL

Appellant , D.G., J.G., and E.P.


ATTORNEY FOR THE BOARD

R. Williams, Associte Counsel


INTRODUCTION

The Veteran had service with the Texas Army National Guard 
from February 1975 to April 1977 and from September 1983 to 
August 1985, as well as unconfirmed service with the Texas 
Army National Guard and Army Reserves until 1987.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions dated in April 2005 and 
October 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

By history, it is noted that in May 1992, the Houston RO 
denied the claim of entitlement to service connection for a 
back disability.  Subsequent rating decisions dated in 
February 2002 and April 2004 also denied the claim finding 
that new and material evidence had not been presented.  The 
April 2004 rating decision also denied the Veteran's claim 
for service connection for a seizure disorder, claimed as 
secondary to the service-connected laceration of the 
forehead.  In January 2005, the appellant filed an informal 
claim to reopen the matters.  The Houston RO denied reopening 
the claims, and the current appeal ensued.  Although the 
Houston RO subsequently reopened the claim of entitlement to 
service connection for a seizure disorder in the February 
2007 statement of the case, the Board is required to consider 
whether new and material evidence had been presented, and 
then if so, the merits of the claim can be considered.  
Irrespective of the RO's actions, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Additionally, the Board notes that the Veteran 
considers the seizure disorder to be related to a claimed in-
service head injury and that the Veteran has a diagnosis of 
organic brain disorder, noted as possibly tied to an old head 
injury.  Thus, the issues are as phrased on the title page of 
the decision.

In August 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.  It is noted that during the 
hearing, the Veteran wanted to proceed without recognized 
representation.  Thus, at this time, no further development 
in this regard is needed.

During the August 2009 hearing, the Veteran raised an 
informal claim for entitlement to non-service connected 
disability pension benefits.  This issue is referred to the 
RO for any action deemed appropriate.

The issue of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
the RO in an April 2004 rating decision.  Notice was issued 
to the Veteran that same month.  The Veteran did not appeal 
the decision.  

2.  The evidence received since the April 2004 rating 
decision is new, but does not raise a reasonable possibility 
of substantiating the claim for service connection for a back 
disability, and therefore is not material evidence.

3.  Service connection for a seizure disorder was denied by 
the RO in an April 2004 rating decision.  Notice was issued 
to the Veteran that same month.  The Veteran did not appeal 
the decision.  

4.  Evidence received since the April 2004 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for residuals of a head injury, to include a seizure disorder 
and organic brain disorder.





CONCLUSIONS OF LAW

1.  The RO's April 2004 decision, which denied reopening the 
claim of service connection for a back disability, is final, 
and the evidence received since the RO's April 2004 decision 
is not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

2.  Evidence added to the record since the final April 2004 
rating decision, which denied reopening the claim of service 
connection for residuals of a head injury, to include a 
seizure disorder and organic brain disorder, is new and 
material; thus, the claim of entitlement to service 
connection for residuals of a head injury, to include a 
seizure disorder and organic brain disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A.  § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed, unless the 
evidence is inherently incredible or consists of statements 
which are beyond the competence of the person making them.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an April 2004 rating decision, the RO denied the claims 
finding that no new and material evidence had been presented.  
The evidence at that time failed to show that the Veteran 
incurred a back disability or seizure disorder during service 
or that a seizure disorder was related to the Veteran's 
service-connected laceration of the forehead.  The Veteran 
was notified of this decision in April 2004.  The Veteran did 
not appeal this decision.  Thus, the rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In January 2005, the Veteran requested to reopen the claims 
for service connection.  The evidence submitted since the 
April 2004 rating decision includes VA treatment and 
examination reports, private treatment records, Social 
Security Administration (SSA) reports, and the Veteran's 
testimony at the hearing before the Board in August 2009.

Regarding the Veteran's claim for entitlement to service 
connection for a back disability, this evidence, to the 
degree that it is new, is not material in that it is not 
pertinent to the question of whether a back disability was 
incurred in or aggravated by military service (the pivotal 
issue underlying the claim for service connection). Thus, the 
newly received evidence does not relate to unestablished 
facts needed to substantiate the Veteran's claim for service 
connection for a back disability, and thereby it cannot raise 
a reasonable possibility of substantiating it.

The Veteran has offered testimony in a Travel Board hearing 
in August 2009; however, the Board notes that his testimony 
essentially constitutes reiterations of assertions made in 
connection with the prior denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. § 3.156(a).  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In any 
event, as the Veteran is not a medical expert, he is not 
qualified to express an opinion regarding medical causation, 
any statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, the unsupported testimony, even if new, cannot 
serve as a predicate to reopen the previously disallowed back 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Regarding the Veteran's claim for entitlement to service 
connection for residuals of a head injury, to include a 
seizure disorder and organic brain disorder, VA treatment and 
examination reports and the SSA report are new because this 
evidence has not been previously submitted to agency 
decisionmakers, and it is neither cumulative nor redundant.  
The SSA report is material because it relates to an 
unestablished fact necessary to substantiate the claim.  The 
SSA report raises a reasonable possibility of substantiating 
the claim because this evidence indicates that the Veteran's 
organic brain disorder is possibly tied to an old head 
injury.  A claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Thus, this evidence is new and material.

For the reasons and bases set forth above, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
As there continues to be no evidence showing that the Veteran 
incurred a back disability in service, the Board concludes 
that new and material evidence has not been received to 
reopen the claim.  However, regarding the claim for service 
connection for residuals of a head injury, to include a 
seizure disorder and organic brain disorder, the Board finds 
that the SSA report received since the April 2004 rating 
decision is new and material, and the claim for service 
connection for residuals of a head injury, to include a 
seizure disorder and organic brain disorder, is reopened. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
February 2005, before the original adjudication of the 
claims.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate claims for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The Veteran has been apprised of the 
information necessary to reopen his claims for service 
connection for a back disability and residuals of a head 
injury, to include a seizure disorder and organic brain 
disorder, in the February 2005 VCAA letter.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the matter of whether to reopen the claim of 
entitlement to service connection for a back disability is 
being denied, any such questions are moot.  The Veteran has 
had ample opportunities to meaningfully participate in the 
adjudicative claims process.  Any error or deficiency in this 
regard is harmless, and not prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  Regarding the 
claims to reopen, all available service treatment records 
were obtained.  VA treatment records dated from August 2004 
to August 2005 were obtained and associated with the claims 
folder. A VA examination was performed in 2006 in order to 
obtain medical evidence in connection with his claim of 
service connection for residuals of a head injury, to include 
a seizure disorder and organic brain disorder.

VA has not provided the Veteran with an examination in 
connection with his claim for service connection for a back 
disability.  The Veteran has not brought forth new and 
material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with this claim.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for a back disability is denied.

New and material evidence having been received, the claim for 
service connection for a seizure disorder is reopened and is 
granted only to that extent.


REMAND

The Veteran asserts that he incurred an in-service injury to 
his head to include a brain injury which causes his seizures.  
See notice of disagreement dated in December 2005.  According 
to the SSA report, the Veteran underwent private evaluations 
regarding his organic brain disorder from Dr. Decherd and Dr. 
Thompson.  Private records pertaining to organic brain 
disorder from Dr. Decherd and Dr. Thompson have not been 
associated with the claims file.  As these records would be 
of assistance in determining whether any organic brain 
disorder or seizure disorder was incurred in service or is 
related to any in-service head injury or laceration of the 
forehead, they are relevant and should be obtained.  The 
Board notes that the RO requested medical records from SSA 
and the SSA responded that they were unable to locate them.  
However, VA will make reasonable efforts to obtain relevant 
records from private medical care providers, if the records 
are adequately identified and if the claimant authorizes the 
release of such records.  38 U.S.C.A. § 5103A(b)(1) (West 
Supp. 2009); 38 C.F.R. § 3.159(c)(1) (2009).  As such, an 
attempt to directly contact the private care providers should 
be made.

In addition, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability; the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

According to an October 2006 VA examination, the VA examiner 
acknowledged that it is possible that previous head trauma 
may predispose the Veteran to seizures; however, alcohol 
intake or withdrawal may also be the cause of his seizures.  
Therefore, he could not resolve the issue without resort to 
mere speculation.  Private treatment records indicate that 
the Veteran's seizures are related to alcohol withdrawal.  
See private treatment reports from Baptist Health System 
dated in October 2003.  However, as noted above, according to 
SSA records, organic brain disorder is possibly tied to an 
old head injury.  Under the circumstances, the Board is of 
the opinion that a VA examination is needed to determine the 
nature and etiology of the Veteran's disabilities prior to a 
final adjudication of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who has 
the duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law. See 
generally Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  In 
particular, the Veteran should also be 
sent the necessary VCAA notice as it 
relates directly to a claim for secondary 
service connection due to the service-
connected laceration of the forehead, 
which differs from the usual service 
connection claim.

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of a 
head injury, seizure disorder, and organic 
brain syndrome from any private 
practitioner, specifically from Dr. 
Decherd and Dr. Thompson, or to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If the 
records are not available, it must be so 
stated, in writing, for inclusion in the 
claims file.

3.  After the above records have been 
associated with the claims file, schedule 
the Veteran for another VA examination 
with a neurologist to determine the nature 
and etiology of the Veteran's claimed 
disability.  The Veteran's VA claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examining neurologist prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.

Following a complete review of the 
Veteran's entire claims folder and, in 
particular, any reports of Dr. Decherd and 
Dr. Thompson, the October 2006 VA opinion, 
and the Baptist Health System report from 
October 2003, the examiner is asked to 
determine the exact nature and etiology of 
the Veteran's current symptomatology of 
the head and/or brain.  

Specifically, the examiner should offer an 
opinion (with supporting rationale) as to 
whether any current seizure disorder or 
organic brain disorder exists, and whether 
any current diagnoses as likely as not had 
their origin during the Veteran's period 
of active service or is as likely as not 
related to any in-service head injury or 
service-connected laceration of the 
forehead.  

The examiner's opinion should include a 
full explanation as to why he/she agrees 
or disagrees with the SSA report, the 
October 2006 VA opinion of Dr. Oliver, and 
the October 2003 opinion of Dr. Meza 
regarding the etiology of the Veteran's 
organic brain disorder and seizures.  All 
such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  

The RO/AMC is advised that the Veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notification(s) 
must be associated with the claims file.

4.  Then, after completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim.  If the 
desired benefit is not granted, then issue 
the Veteran a supplemental statement of 
the case.  After they have been given an 
opportunity to respond, the claims folder 
should be returned to this Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, the Veteran has not selected a recognized 
representative, and wishes to proceed without recognized 
representation at this time.  However, the Board notes that 
the Veteran may seek such representation, without cost, if he 
so desires.  The Veteran may contact the RO and request 
recognized representation if he wants to.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


